Title: From George Washington to John Hancock, 27 September 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Heights of Harlem 27th Septr 1776

I have nothing in particular to communicate to Congress by this days post, as Our situation is the same as when I last wrote.
We are now sitting on the business, the Committee came upon, which it is probable will be finished this Evening. the result they will duly report upon their return.
I received Yesterday, the Inclosed Declarn by a Gentleman from Eliza. Town, who told me, many Copies were found in the possession of the Soldiers from Canada that were landed there a day or Two ago by Genl How’s permission. I shall not comment upon it, It seems to be founded on the plan that has been artfully pursued for sometime past. I have the Honor to be Sir Your Most Obedt Servt

Go: Washington


P.S. The Account of the Troops &c. in Canada, comes from a person who is among the prisoners sent from Canada—It was Anonymous, nor do I know the Intelligencer: according to him, the Enemy in that Quarter are stronger than we supposed &

their Naval force much greater on the Lakes than we had any Ideas of. I trust he has taken the matter up on the Enemy’s report.

